           Case 1:20-cv-00991-JLT Document 20 Filed 09/09/21 Page 1 of 1



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MARTIN CASTILLO, by and through his
                                      )                 Case No.: 1:20-cv-0991 JLT
     guardian ad litem DANIEL PEDRAZA )
12   REYES,                           )                 ORDER GRANTING THE COMMISSIONER’S
                     Plaintiff,       )                 REQUEST FOR AN EXTENSION OF TIME
13                                    )
         v.                           )                 (Doc. 19)
14                                    )
     COMMISSIONER OF SOCIAL SECURITY, )
15                                    )
              Defendant.              )
16                                    )

17          On September 8, 2021, the parties stipulated for the Commissioner to have an extension of time.
18   (Doc. 19) Marcelo Illarmo, counsel for the Commissioner, asserts the extension is necessary due to his
19   workload, which includes “12 briefs due in district court cases over the next 30 days.” (Id. at 2) He
20   also reports he “was recently assigned this case due to another attorney’s departure.” (Id.) Plaintiff
21   does not oppose the request, and it does not appear either party would be prejudiced by the delay.
22   Accordingly, the Court ORDERS: The extension of time (Doc. 19) is GRANTED; and the
23   Commissioner SHALL file a response to Plaintiff’s motion for summary judgment no later than
24   October 24, 2021.
25
26   IT IS SO ORDERED.
27      Dated:     September 8, 2021                                _ /s/ Jennifer L. Thurston
28                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

                                                         1
